935 F.2d 1288Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Rosalee J. EVANS, Defendant-Appellant.
No. 91-7031.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 27, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge.  (CR-90-60-N)
Rosalee J. Evans, appellant pro se.
Robert Joseph Seidel, Jr., Assistant United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Rosalee J. Evans appeals from the district court's order denying her Fed.R.Crim.P. 35(b) motion for reduction of sentence.  We have reviewed the record and the district court's opinion, and we find no clear abuse of discretion in the denial of this motion.  See United States v. Stumpf, 476 F.2d 947, 946 (4th Cir.1973).  Accordingly, we grant leave to proceed in forma pauperis, and we affirm on the reasoning of the district court.  United States v. Evans, CR-90-60-N (E.D.Va. Jan. 24, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.